DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 5-26-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

3.	Claims 1-5, 7-16 & 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 & 19, Jatinder et al (GB 2508204 A) discloses a 3d printed feature that comprises a first and second region of different shore hardness. Jatinder et al does not anticipate nor render obvious a three-dimensionally printed feature of a textile or polymer film comprising a relationship between an upper wherein the majority of the weight of the upper comprises substantially the same thermoplastic material as that of a three-dimensionally printed feature first portion and a second portion; wherein there is at least a 10% difference in microindentation hardness between the first 15portion and the second portion. Regarding claim 20, Jatinder et al (GB 2508204 A) does not anticipate nor render obvious a three-dimensionally printed feature at least partially embedded inside of 30a closed cell foam; and 8479345.1- 64 - wherein at least a portion of an open-celled lattice has an Asker C hardness less than Asker C 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20120260527 A1 SHOE HAVING TRIPLE-HARDNESS MIDSOLE, OUTSOLE, AND UPPER WITH SUPPORT FOR PREVENTING AN OVERPRONATION
US 20210186151 A1 MIDSOLE OF A SHOE
US 20060283044 A1 Shoe
US 20160331082 A1 ADAPTABLE SHOE UPPER AND ADAPTABLE SOLE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDRE J ALLEN/Primary Examiner, Art Unit 2856